MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                          Nov 20 2018, 5:33 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
the defense of res judicata, collateral                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana


                                            IN THE
        COURT OF APPEALS OF INDIANA

J.B.,                                                    November 20, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-1118
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
State of Indiana,                                        The Honorable Brett J. Niemeier,
Appellee-Petitioner                                      Judge
                                                         Trial Court Cause Nos.
                                                         82D04-1711-JD-2080
                                                         82D04-1712-JD-2385



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018              Page 1 of 12
                                               Case Summary
[1]   J.B. was adjudicated delinquent in two separate causes for offenses amounting

      to level 6 felony theft of a firearm, level 4 felony child molesting, and level 6

      felony intimidation if committed by an adult. The trial court issued a

      dispositional order placing him in the Department of Correction (“DOC”). In

      this consolidated appeal,1 J.B. alleges several due process violations and

      challenges the court’s dispositional decision. Concluding that the trial court

      acted within its discretion in placing J.B. in the DOC and that J.B. was not

      denied due process, we affirm the disposition. Notwithstanding, we remand for

      a more detailed dispositional order in accordance with statute.


                                   Facts and Procedural History
[2]   Seventeen-year-old J.B. has a juvenile criminal history that includes eight

      referrals and four delinquency adjudications. On August 19, 2017, he and his

      friend K.O. went to the home of Chiara Berry to spend time with Berry’s two

      teenage daughters, Z.B. and M.B. Z.B. drove the boys to the house and

      retreated to her bedroom. M.B. was watching a movie with a female friend, but

      because Berry was at work and had instructed her daughters not to have boys in

      the house, the group congregated outside. Shortly thereafter, K.O. asked to use

      the restroom, so the group went inside. After M.B. showed K.O. to the



      1
        In cause number 82D04-1711-JD-2080 (“Cause 2080”), the State alleged that J.B. was a delinquent for
      conduct amounting to theft of a firearm. In cause number 82D04-1712-JD-2385 (“Cause 2385”), the State
      alleged that J.B. was a delinquent for conduct amounting to child molesting and intimidation. The trial court
      conducted joint factfinding and dispositional hearings, with separate transcripts for each cause. Citations to
      each transcript will be identified by cause number. The two causes have been consolidated on appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018                Page 2 of 12
      restroom, she and her friend saw J.B. emerge from Berry’s bedroom, which had

      been closed off, and close the door behind him. When M.B. asked what he was

      doing in her mother’s bedroom, he said, “Nothing.” Cause 2080 Tr. Vol. 2 at

      43. The boys said they needed to leave, and when the girls asked why, they

      said that their ride was waiting around the corner.


[3]   When the boys exited the home, M.B. suspected that J.B. might have taken a

      handgun that he knew her mother kept in her bedroom. She entered her

      mother’s room, found several drawers open, and discovered that the handgun

      was no longer in its place in the lingerie drawer. She chased the boys down the

      street and asked whether they had taken her mother’s handgun. She asked to

      check their pockets, and both boys complied. When she asked them to lift their

      shirts, J.B. refused. M.B. informed Berry, who reported the handgun as stolen.


[4]   A couple weeks later, M.B. saw a Facebook photo of one of J.B.’s friends

      posing with a handgun that matched Berry’s. The Facebook photo was taken

      down shortly thereafter. On November 7, 2017, the State filed Cause 2080

      against J.B., alleging acts amounting to level 6 felony theft of a firearm if

      committed by an adult. J.B. was placed at home under parental supervision

      pending the outcome of his referral.


[5]   At that time, J.B. was living in a house with his mother, his three siblings, and

      his mother’s boyfriend. The boyfriend has two daughters with whom he has

      parenting time, and during 2017, the girls regularly stayed at the house on

      weekends. The younger of the two girls, nine-year-old C.L., suffers from mild


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 3 of 12
      cerebral palsy, epilepsy, and ADHD. A camera and alarm were installed

      outside the daughters’ bedroom door due to an incident in which their father

      discovered J.B. and nine-year-old C.L. naked in J.B.’s bedroom.


[6]   On December 1, 2017, J.B. was out with friends. Because he was not expected

      to return home that night, the girls’ camera and alarm were not activated. J.B.

      returned to the house sometime during the night and climbed in the bathroom

      window because he did not have a house key. C.L. and her sister were sleeping

      in their room. J.B. woke C.L. and asked her to help him find his phone

      charger. After a few minutes of searching, J.B. placed his hand over C.L.’s

      mouth, put her down on an empty bed, pulled down her pajama pants, and

      licked her “private area.” Cause 2385 Tr. Vol. 2 at 50. C.L. pleaded with him

      to stop, and he eventually did. He threatened to kill her if she told anyone. The

      next morning, C.L. told her father what had happened.


[7]   As a result of the incident, J.B. was removed from in-home placement and

      placed in secure detention on December 11, 2017. On December 26, 2017, the

      State filed Cause 2385 against J.B., alleging acts amounting to level 4 felony

      child molesting and level 6 felony intimidation if committed by an adult. At a

      January 5, 2018 hearing, the parties agreed to a March 5, 2018 factfinding on

      both causes. Following the joint factfinding, the trial court adjudicated J.B.

      delinquent on all three charges. The court held a joint dispositional hearing on

      March 26, 2018, and took matters under advisement. On April 16, 2018, the

      court issued a dispositional order placing J.B. in the DOC. J.B. now appeals.

      Additional facts will be provided as necessary.

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 4 of 12
                                      Discussion and Decision

          Section 1 – J.B. was not denied due process when he was
                          detained pending his trial.
[8]   J.B. claims that he was denied due process in the proceedings below and that

      these alleged violations resulted in his improper placement in the DOC.

      Juvenile court proceedings are civil, not criminal, in nature. T.K. v. State, 899

      N.E.2d 686, 687-88 (Ind. Ct. App. 2009). “[T]he goal of the juvenile process is

      rehabilitation so that the youth will not become a criminal as an adult.” R.H. v.

      State, 937 N.E.2d 386, 388 (Ind. App. Ct. 2010).


[9]   J.B. first contends that he was denied due process due to the length of his

      pretrial detention. He cites as support Indiana Code Section 31-37-11-1, which

      states, “If a child is in detention, a petition alleging delinquency must be filed

      not later than seven (7) days, excluding Saturdays, Sundays, and legal holidays,

      after the child is taken into custody.” He claims that because he was placed in

      detention on December 11, 2017, the State had only until December 20, 2017,

      to file a delinquency petition in Cause 2385. Thus, he asserts, the State violated

      the statute and he should have been released.2 See Ind. Code § 31-37-11-7 (if

      child is in detention and statutory time limits are not followed, child shall be

      released on recognizance or to parent, guardian, or custodian).




      2
        For purposes of calculating days pursuant to the statute, which excludes weekends and holidays, December
      26 was ten days after J.B.’s December 11 detention.

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018             Page 5 of 12
[10]   At first glance, J.B.’s argument appears meritorious. However, upon deeper

       examination, we find his formulaic application of the seven-day rule to be

       misplaced. On December 11, 2017, J.B. was already the subject of a

       delinquency referral in Cause 2080, for which the petition had been filed in

       November and for which he had been placed at home under parental

       supervision pending his factfinding. In other words, the filing of the Cause

       2080 petition preceded his detention. The gravity of the new allegations and the

       fact that J.B. was alleged to have committed the criminal acts in his home while

       on in-home placement necessitated an immediate change in his placement

       under Cause 2080. As such, his December 11 detention more accurately

       reflects a change in his placement in Cause 2080 than an initial placement in

       Cause 2385. Thus, the seven-day filing requirement was not implicated by the

       December 26 filing of Cause 2385.


[11]   J.B. also alleges as a due process violation the State’s failure to hold a

       factfinding hearing within the statutorily mandated time limit. Indiana Code

       Section 31-37-11-2(a) states that if a child is in detention and a petition has been

       filed, a factfinding hearing must be commenced no more than twenty days

       (excluding weekends and holidays) after the filing of the petition. According to

       J.B., the State was required to hold his factfinding hearing no later than January

       26, 2018, and violated his due process rights by not holding a hearing until

       March 5, 2018. The State claims that J.B. waived and/or invited the error. We

       agree. The record shows that during a January 5, 2018 joint hearing on both

       causes, the parties agreed to a March 5, 2018 trial date for both causes. See


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 6 of 12
       Cause 2080 Tr. Vol. 2 at 11-12 and Cause 2385 Tr. Vol. 2 at 6-7 (“BY

       AGREEMENT OF THE PARTIES, TRIAL IS SET MARCH 5, 2018 AT 8:00

       A.M.”). J.B. not only failed to object to a trial date beyond the twenty-day time

       limit, but he affirmatively agreed to it. Therefore, he invited the error and

       cannot now take advantage of it, even under a claim of due process. See

       Brewington v. State, 7 N.E.3d 946, 975 (Ind. 2014) (invited error doctrine forbids

       party from “taking advantage of an error that he ‘commits, invites, or which is

       the natural consequence of [his] own neglect or misconduct.’”) (quoting Wright

       v. State, 828 N.E.2d 904, 907 (Ind. 2005)); see also Pigg v. State, 929 N.E.2d 799,

       803 (Ind. Ct. App. 2010) (due process rights are subject to waiver and may not

       be raised for first time on appeal), trans. denied. Based on the foregoing, we

       conclude that J.B.’s pretrial detention did not amount to a denial of due

       process.


            Section 2 – The trial court did not abuse its discretion in
                           placing J.B. in the DOC.
[12]   J.B. also maintains that he was denied due process when the trial court imposed

       the harshest disposition based on “scant information.” Appellant’s Br. at 4.

       Although he frames this argument in terms of due process, it essentially

       amounts to a challenge to the trial court’s decision to place him in the DOC.

       The disposition of a juvenile adjudicated a delinquent is a matter committed to

       the trial court’s discretion, subject to the statutory considerations of the child’s

       welfare, community safety, and the policy favoring the least harsh disposition.

       R.H., 937 N.E.2d at 388. We review the trial court’s dispositions for an abuse

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 7 of 12
       of discretion, which occurs if its decision is clearly against the logic and effect of

       the facts and circumstances before it or the reasonable inferences that may be

       drawn therefrom. Id.


[13]   Indiana Code Section 31-37-18-6 reads,


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:

               (1) is:


               (A) in the least restrictive (most family like) and most appropriate
               setting available; and


               (B) close to the parents’ home, consistent with the best interest
               and special needs of the child;


               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
               child's parent, guardian, or custodian; and


               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[14]   In assessing the evidence in the record, we first address J.B.’s assertion that the

       trial court never ordered a predispositional report. Indiana Code Section 31-37-

       13-2(a)(2) requires the trial court, upon making a delinquency determination, to

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 8 of 12
       order a predispositional report. The report must include certain information

       relevant to placement alternatives as well as the probation officer’s

       recommendation. Ind. Code §§ 31-37-13-2, 31-37-17-6.1. In its dispositional

       order, the trial court referenced “having reviewed the predispositional report.”

       Appellant’s App. Vol. 2 at 32. We cannot find any such report in the record,

       and it is unclear whether the court failed to order one or whether one was

       ordered but simply not submitted. In either case, the trial court erred in

       attempting to incorporate information included in a predispositional report that

       was not part of the record. K.A. v. State, 775 N.E.2d 382, 389 (Ind. Ct. App.

       2002), trans. denied. That said, we note that the trial court relied on other

       probative and undisputed evidence in the record in making its placement

       decision, thus rendering its error harmless. See id. (court’s reference to

       nonexistent predispositional report held harmless where court relied on other

       reports and information concerning disposition).


[15]   At J.B.’s dispositional hearing, the trial court asked probation officer Leah

       Alvey whether she had anything she would like to add to her preliminary report

       and original recommendation. Officer Alvey responded, “I’m just asking that

       [J.B.] be committed to the Indiana Department of Correction. It’s because of

       the seriousness of the offenses, the child molest, intimidation, theft of a firearm.

       He’s had eight referrals to this Court before.” Cause 2080 Tr. Vol. 2 at 61;

       Cause 2385 Tr. Vol. 2 at 67. Officer Alvey’s preliminary report is included in

       the appendix and provides background information concerning J.B.’s eight

       juvenile allegations and four true findings, three of which involved acts


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 9 of 12
       amounting to felonies if committed by an adult. Appellant’s App. Vol. 2 at 16.

       It also includes the following summary concerning J.B.’s family and living

       arrangements:


               Juvenile resides with his mother, and her boyfriend Antoni[o]
               Neighbors, and his three siblings. Mother reports juvenile
               exhibits serious behavioral problems at home, and does not get
               along well with her or his siblings. Juvenile has little contact
               with his father. Juvenile feels he can do as he pleases and causes
               much dysfunction in the family.


       Id. at 19. As for J.B.’s education, the report indicates that he was expelled from

       school in eleventh grade and was enrolled in virtual school, where he earned

       four out of seventeen attempted credits and missed forty-three days of school in

       the current academic school year. Id. The report also mentions J.B.’s

       admission that he uses marijuana daily. Id. at 20. The report further indicates

       that J.B. has continued to be involved in delinquent activities, is beyond the

       control of the parent, and poses a danger to others. Id. at 22.


[16]   In challenging his placement in the DOC, J.B. essentially argues that the court

       should have ordered in-home detention with parental supervision. However,

       in-home placement had already proven to be a failure, as it was during such

       placement that J.B. was permitted/expected to be out overnight, broke in

       through a bathroom window, and molested C.L. in his own home. At the

       dispositional hearing, J.B.’s mother testified that although she still cohabits with

       C.L.’s father, J.B.’s presence would not present a danger to C.L. or her sister

       because their father is no longer legally permitted to have parenting time with

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 10 of 12
       them at his home. While this reasoning might suffice concerning the issue of

       “opportunity” to commit future criminal acts against C.L. or her sister, it does

       not account for the broader problem of the lack of parental supervision and

       control over J.B. Nor does the fact that J.B. is doing well in the DOC militate

       toward in-home placement. Rather, it reflects a placement decision well made,

       in keeping with the goal of rehabilitation. As such, we find no abuse of

       discretion in the court’s decision to place J.B. in the DOC and affirm its

       disposition decision.


        Section 3 – The trial court’s written dispositional order does
       not include findings sufficient to satisfy Indiana Code Section
                                31-37-18-9(a).
[17]   Finally, J.B. asserts that the trial court failed to include statutorily required

       findings in its dispositional order. Indiana Code Section 31-37-18-9(a)(5)

       requires the trial court to state its reasons for the disposition chosen. This

       involves the trial court’s issuance of written findings and conclusions

       concerning the child’s care, treatment, rehabilitation, or placement; parental

       participation in the plan; efforts made to prevent the child’s removal from the

       parent; family services offered; and the court’s reasons for its disposition. Ind.

       Code § 31-37-18-9(a)(1)-(5).


[18]   Here, the trial court’s dispositional order includes only one finding:


               THAT SAID CHILD IS BEYOND THE CONTROL OF
               PARENT/GUARDIAN; THAT THERE DOES NOT EXIST
               ANY VIABLE OPTIONS FOR THE CARE AND
               TREATMENT OF SAID CHILD IN THE COMMUNITY.
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018   Page 11 of 12
       Appellant’s App. Vol. 2 at 32. This finding is both cursory and conclusory and

       fails to meet the requirements of Indiana Code Section 31-37-18-9(a)(1)-(5). As

       discussed, the record includes information sufficient to support the trial court’s

       ultimate placement decision. However, we remand with instructions for the

       court to issue a detailed written order with findings and conclusions as specified

       in the statute.3


[19]   Affirmed and remanded.


       Najam, J., and Pyle, J., concur.




       3
          J.B. also raises a due process argument claiming a right to be present when the trial court announces its
       dispositional decision. However, he cites no authority specifically applicable to juveniles, and we know of no
       authority imposing such a requirement in the context of juvenile dispositional orders. Moreover, when the
       trial court stated that it would take the matter under advisement and issue its order within a few days, J.B.
       neither objected nor asked to be present when the court announced its placement decision. As such, he
       waived the issue for consideration on appeal. See B.R. v. State, 823 N.E.2d 301, 306 (Ind. Ct. App. 2005)
       (juvenile’s failure to make timely objection concerning jurisdictional issue resulted in waiver when raised for
       first time on appeal).

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1118 | November 20, 2018                Page 12 of 12